DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-120 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “… a first dielectric layer over the source/drain feature; an etch stop layer over the gate structure and the first dielectric layer; a second dielectric layer over the etch stop layer; a source/drain contact comprising: a first portion extending through the first dielectric layer, and  a second portion extending through the etch stop layer and the second dielectric layer; a metal silicide layer disposed between the second portion and etch stop layer; and a metal nitride layer disposed between the first portion and the first dielectric layer…” in combination with the remaining limitations. Claims 2-10 are dependent upon claim 1 and are therefore allowable.

Regarding claim 10, the prior art fails to anticipate or render obvious the claimed invention including “…a first dielectric layer over the source/drain feature; a second dielectric layer over the first dielectric layer;  a source/drain contact comprising: a first portion extending through the first dielectric layer, and a second portion extending through the second dielectric layer;  a conductive barrier layer disposed between the first portion and the first dielectric layer; a dielectric barrier layer disposed between the conductive barrier layer and the first dielectric layer; and a metal silicide layer disposed between and in contact with the second dielectric layer and the second portion…” in combination with the remaining limitations. Claims 11-15 are dependent upon claim 10 and are therefore allowable.

Regarding claim 16, the prior art fails to anticipate or render obvious the claimed invention including “…a bottom etch stop layer over the source/drain feature and extending along a sidewall of the gate structure, a first dielectric layer over the bottom etch stop layer, and a second dielectric layer over the first dielectric layer; forming a source/drain contact opening through the bottom etch stop layer, the first dielectric layer and the second dielectric layer to expose the source/drain feature, the source/drain contact opening partially extending into the source/drain feature; conformally depositing a dielectric barrier layer over the workpiece; recessing the dielectric barrier layer to expose top-facing surfaces of the workpiece; after the recessing of the dielectric barrier layer, conformally depositing a metal layer over the workpiece; after the conformally depositing of the metal layer, performing an anneal process to the workpiece to form a metal nitride layer; etching back the metal nitride layer; and after the etching back, forming a contact plug over the metal nitride layer.…” in combination with the remaining limitations. Claims 17-20 are dependent upon claim 16 and are therefore allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899